Citation Nr: 0909492	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-34 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Procedural history

In May 2004, the RO inter alia denied service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure.  The Veteran indicated his disagreement with the 
May 2004 decision in a June 2004 notice of disagreement 
(NOD).  A DRO conducted a de novo review of the claim and 
rendered a August 2004 statement of the case (SOC).  The 
Veteran subsequently perfected an appeal by filing a 
substantive appeal (VA Form 9) in August 2004.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in Boston, 
Massachusetts in September 2005.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

In February 2006, the Board of Veterans Appeals (Board) 
remanded the Veteran's claim for further development.  After 
appropriate development was completed, the RO furnished the 
Veteran with a Supplemental Statement of the Case (SSOC) in 
April 2007.  

Issue not on appeal

In the above-mentioned February 2006 Board decision, the 
Veteran was denied an increased rating for his service-
connected hearing loss.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2008).  That issue has therefore been 
resolved, and it will be discussed no further herein.
FINDINGS OF FACT

1.  The Veteran did not set foot in Vietnam, nor did he serve 
in the inland waterways of Vietnam.

2.  There is no competent medical evidence demonstrating the 
presence of diabetes mellitus in service or for decades 
thereafter.

3.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's diabetes mellitus is 
unrelated to his military service. 


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
issue on appeal in February 2006.  The Board instructed the 
agency of original jurisdiction (AOJ) to attempt to obtain 
information concerning whether the Veteran's ship, the USS 
Lloyd Thomas (DD 764), operated on the inland waterways of 
Vietnam.  The Board also instructed the AOJ to obtain a 
medical opinion as to whether the Veteran's diagnosed 
diabetes mellitus was as least likely as not related to the 
Veteran's military service, to include any presumed herbicide 
exposure.  The agency of original jurisdiction was then to 
readjudicate the Veteran's claim.  

As will be described in detail below, records concerning the 
location of the Veteran's ship have been obtained and 
associated with his VA claims folder.  
A medical nexus opinion was obtained in March 2007.  The AMC 
readjudicated the claim in an April 2007 SSOC.  Thus, the 
Board's remand instructions have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 6, 2004, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers, 
or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  

The February 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that letter dated February 6, 2004 
specifically requested of the Veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision a letter dated April 24, 2006 which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  To the extent that there was 
inadequate Dingess notice prior to the initial adjudication 
of the Veteran's claim, such has been cured by the 
readjudication of the claim in the aforementioned April 2007 
SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
[a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, a medical opinion in May 2006 and provided him with 
two VA examinations.  

The Board also notes that VA attempted to obtain information 
concerning the USS Lloyd Thomas and the Veteran's location 
during service from the Center for Unit Records Research 
(CURR), the National Personnel Records Center (NPRC) and the 
Marine Corps Historical Center.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2005 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes mellitus 
and hypertension, when manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type 2 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 38 
C.F.R. § 3.309(e) (2008).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a).

The Haas stay

The Veteran claims that his diabetes mellitus is related to 
exposure to herbicides.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2008) [ if a 
Veteran served in Vietnam, exposure to herbicides is 
presumed]. 
Service records indicate that the Veteran received a Vietnam 
Service Medal.   

The issue of presumptive exposure to herbicides in Veterans 
who received the Vietnam Service Medal has been the subject 
of significant litigation in recent years.  In Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Court held that held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991), created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal for purposes of service connection for 
diseases associated with herbicide exposure.  

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a Veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The Supreme Court of 
the United States recently denied certiorari.  
See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In light of the United States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.   

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008). 

Analysis

As indicated above, to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to element (1), current disability, the Board 
notes that the claims folder contains several diagnoses for 
diabetes mellitus.  

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.

With respect to in-service disease, there is no evidence of 
diabetes mellitus in service.  Moreover, there is no 
indication that diabetes manifested within the one year 
presumptive period after service found in 38 C.F.R. § 
3.309(a).  The evidence of record shows that the Veteran's 
diabetes mellitus was first diagnosed in May 2000.

With respect to injury, the Veteran's sole contention is that 
he was presumably exposed to herbicides while aboard the USS 
Lloyd Thomas.  

The Veteran does not contend he "set foot" on land in 
Vietnam.  Rather, the Veteran contends that he was stationed 
on a ship, the USS Lloyd Thomas, which entered an inland 
waterway in Vietnam and traveled approximately 10 miles 
upstream, "dropped off" a group of Australian Special 
Forces soldiers, turned around and cruised back down the 
river into "blue water".  See the September 2005 hearing 
transcript at pages 4-7.  In essence, the Veteran has 
contended that he served in the inland waterways of Vietnam 
and is therefore entitled to the statutory presumption of 
herbicide exposure.  

Curiously, although as discussed above the distinction 
between the waters offshore Vietnam and its inland waterways 
has been the subject of extensive litigation, it does not 
appear that either the Court or the Federal Circuit has 
undertaken to define "inland waterways". 

Information obtained from the NPRC confirms that the Veteran 
served on the USS Lloyd Thomas, which was in the official 
waters of the Republic of Vietnam from September 6, 1970 to 
September 12, 1970, September 26, 1970 to October 9, 1970, 
November 1, 1970 to November 30, 1970 and December 9, 1970 to 
December 31, 1970.  See a February 2004 NPRC response.  
Information obtained from the CURR reflects that the USS 
Lloyd Thomas  conducted various missions within the waters 
surrounding the Republic of Vietnam between September 7, 1970 
and December 30, 1970.  

Deck logs for the USS Lloyd Thomas from December 27, 1970 and 
December 28, 1970 have been provided by the Veteran.  The 
deck log dated December 27, 1970 includes latitude and 
longitude coordinates which place the USS Thomas Lloyd off 
the eastern coast of the Republic of Vietnam and confirmed 
the receipt of eight members of the First Australian Task 
Force by helicopter as reported by the Veteran during the 
September 2005 hearing.  The latitude and longitude 
coordinates from the deck log dated December 28, 1970 place 
the Veteran's ship in Ganh Rai Bay.  The Ganh Rai Bay 
receives the Saigon River on the northeastern Mekong delta 
and is bordered on the east by Vung Tau.  

The deck dogs are negative for reports of navigating a river 
or any other "inland waterway", and they do not indicate 
how the First Australian Task Force members exited the 
vessel.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Here, the Veteran's contention that his vessel operated on a 
river in Vietnam is not supported by the official evidence of 
record, which indicates that he ship conducted various 
missions offshore Vietnam.  There is no indication in these 
official records that the USS Thomas Lloyd operated in any 
inland waterway in Vietnam.     

In the absence of any evidence that the Veteran's ship 
traveled within a river in the Republic of Vietnam, the Board 
notes that the Veteran's assertion of service within an 
"inland waterway" may pertain to Ganh Rai Bay.  Ganh Rai 
Bay is bordered by the Republic of Vietnam on the north, west 
and east and the open sea on the south.  "Bay" is defined as 
"a part of a sea . . ., indenting the shoreline".  See 
Webster's New World Dictionary, Third College Edition 119 
(1988).   As such, the Board notes that a "bay" is an 
extension of the sea rather than an "inland waterway".  
Accordingly, since Ganh Rai Bay is not considered an "inland 
waterway", the Veteran's service does not merit the 
presumption exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii).  

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the Veteran's claim of entitlement 
to service connection for diabetes mellitus fails on that 
basis alone.  

For the sake of completeness, the Board will briefly discuss 
the last Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

As has been discussed above, the Board does not find that the 
nature of the Veteran's service is sufficient to trigger the 
presumption of herbicide exposure. 

In addition, in accordance with the February 2006 Board 
remand, VA procured a medical opinion from a VA examiner in 
May 2006.  In the May 2006 report, the VA examiner stated 
that he reviewed the entire claims folder, including the 
March 2004 VA C & P examination report, the September 2005 
BVA hearing transcript and the February 2006 Board remand.  
The VA examiner noted that the USS Lloyd Thomas made no 
incursion into inland waterways of the Republic of South 
Vietnam.  "Therefore, it is most unlikely that the Veteran 
experienced any significant exposure to herbicides widely 
used for defoliant purposes in the Republic of Vietnam during 
his time of service offshore.  Thus, it is less likely than 
not that the [Veteran's] type II diabetes mellitus is the 
presumptive result of exposure to herbicides used in the 
republic of Vietnam during the Veteran's period of service in 
the region."  See a report of May 2006 VA medical opinion.  

After the deck logs and the information obtained from the 
National Personnel Records Center (NPRC) and the Marine Corps 
Historical Center were associated with the claims folder, the 
RO asked the May 2006 VA examiner for another medical nexus 
opinion in March 2007.  In the March 2007 report, the VA 
examiner noted the additional information added to the claims 
folder since May 2006, and also observed that "Diabetes 
mellitus type II is an exceedingly common condition, usually 
manifested in middle or advanced age.  Individual 
vulnerabilities to this condition are often related to family 
history, suggesting a strong genetic influence, sedentary 
lifestyle, overall weight gain during early adulthood and 
middle age as well as a number of other factors."  

In essence, the VA examiner indicated that even if exposure 
to herbicides occurred, such was de minimus and not the cause 
of his diabetes mellitus.  This is the only competent medical 
opinion in the record.      

To the extent that the Veteran himself contends his diabetes 
or hypertension are related to his military service, it is 
well-established that lay persons without medical training, 
such as the Veteran, are not competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board additionally observes that even if herbicide 
exposure is presumed (and as has been discussed above the 
Board does not find that such is the case), the VA examiner's 
comments serve to rebut any such presumption.  See 38 C.F.R. 
§ 3.307(d) (2008).   

Finally, it does not appear that the Veteran is contending 
that any other aspect of his military service aside form his 
presumed exposure to herbicides is responsible for his 
currently diagnosed diabetes mellitus.

Element (3) is not satisfied and the claim fails on this 
basis as well.

Conclusion

For the reasons stated above, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


